PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/894,473
Filing Date: 27 Nov 2015
Appellant(s): Hardy et al.



__________________
Craig W. Hayden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 August 2021 appealing from the Office Action mailed 09 October 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 6, 9, 10, 40, 42 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 2005/034865 A2; cited in IDS of 09/23/14; of record) in view of  Mizani  et al (Proceedings of European Congress of Chemical Engineering, 2007, pages 1-8, of record) and further in view of Baker et al (WO 2008/063503 A2;of record).
Hung et al teaches preparation of low endotoxin chitosan wherein chitosan is contacted (by mixing as in claims 1 and 40) with an alkali for a period of time. The alkali solution used can have a concentration ranging from 0.25M to about 1M and the time of contact with the alkali can be greater than 6 hours if so desired (page 6, lines 5-26). The lower end of the concentration range, namely 0.25M, taught by Hung et al is closer to the higher end of the concentration range recited in claim 1, namely 0.2M. Hung teaches (at page 6, lines 10-12) that the chitosan is contacted with the alkali solution having a pH of greater than 7.0. This is a broader embodiment that includes the use of an alkali solution having a concentration below 0.25M (as in claim 1, step (a)). In addition to this, from the results disclosed in Examples 8 and 9 and Table 4 of Hung et al (page 21, lines 5-17), one of ordinary skill in the art will recognize that a longer contact time of the chitosan with alkali solution reduces the endotoxin level further. Therefore, there is suggestion to use lower concentration of the alkali (as in instant claim 1, step (a)) and also adjust metal hydroxides and carbonates wherein the metal ion is sodium, potassium (page 6, lines 19-25; limitation of 6).This also renders obvious the use of the other alkali solutions recited in claim 6. The teachings of Hung also renders obvious spraying the alkali solution onto the chitosan, chitin or derivatives thereof (as in claim 9) since the artisan knows that this will also result in the contact of the chitosan with the alkali as in instant claim 1.
In a related process, Hung teaches drying the chitosan which has low endotoxin level (page 28, lines 14-21; as in claim 1 step c). Also, from the teachings of Hung (examples) the artisan will recognize that since Hung’s process produces low endotoxin chitosan without the express teaching of the use of endotoxin free equipment, the instant process of making low endotoxin chitosan can also be carried out without the use of endotoxin free equipment (as in claim 42). However, Hung teaches drying the low endotoxin chitosan after washing with water miscible solvent and not directly drying it after contact with alkali as in claim 1, step (c).
Mizani et al teaches that severe alkali treatment of chitin results in degradation of the chitin polymer chains. In addition to this, use of a lower concentration of the alkali is an advantage from an economical and environmental aspect (page 3, Part 3-Resutls and Discussion, lines 13-18). In the process scheme (Fig. 1 at page 4), Mizani teaches treatment of chitin with mild alkali, and after discoloration, it is dried without a washing step. From these teachings of Mizani and that of Hung one of ordinary skill in the art will recognize that in order to obtain low endotoxin chitin/chitosan, an alkali having a concentration less than 0.25M (as in instant claim 1, step (a) and claim 3) is sufficient and drying of the product can be done without a washing step (as in claim 1, step (c)). 
internal hemostatic wound dressing (para 0018 at page 8) and that chitosan is used in medical and biological applications involving open wound, blood and organs and for this purpose chitosan having low level of endotoxin is required (page 14, para 0044). This provides motivation to reduce the endotoxin level as low as possible (as in claim 1). According to Baker, it is important to preserve and control the molecular weight of the chitosan of its invention. Chitosan of substantial molecular weight, greater than 30kDa are required in medical applications (page 14, para 0046). Baker also refers to Hung’s process (which also uses 1M NaOH) and notes that the molecular weight of chitosan is degraded in Hung’s process. In view of this teaching and the requirement of high molecular weights for medical applications including wound dressings, one of ordinary skill in the art would want to explore the use lower concentrations of alkali (as in claims 1 and 3), and adjust the time of contact of chitin/chitosan with base as required (as in claim 1, step (b) and claim 10) so that there is optimal reduction in the endotoxin level and no substantial degradation of the chitosan. In view of this teaching the artisan would also adjust the process parameters like alkali concentration, and time of contact of chitosan/chitin with alkali, in order to obtain a low endotoxin chitin, chitosan (or derivatives thereof) wherein the viscosity is reduced by less than 25% (as in new claim 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant process for producing low endotoxin chitosan since an analogous method involving contacting chitosan with a base having a concentration close to the instant range, and using the steps recited in the dependent claims for making low endotoxin chitosan are known in the art. A suggestion is also seen in the prior art for using lower concentrations (as in instant claim 1) and adjusting the time of contact.

It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
(3) Response to Arguments
	Appellants have traversed the rejection of claims 1, 3, 6, 9, 10, 40, 42 and 45 under 35 USC 103 arguing that:
	None of the cited references discloses or suggests a process as required by claim 1. Low concentrations of the alkali solution used in the process is less damaging to the chitosan. In the subsequent process for producing low endotoxin neutral chitosan, its salt or derivative, it has been discovered that using a low concentration of alkali solution in the first stage (i.e., claim 1) results in less acid salt by-product being produced. Less acid salt by-product means that the product resulting from the process (e.g., claim 17) will have improved gelling.
	Hung and Baker teach contacting chitosan solution with NaOH solution desirably 1.0M, which lies outside the range recited in claim 1. The skilled artisan would not have expected that contacting chitosan with an alkali solution having a concentration of 0.01M to 0.2M NaOH 
	While Hung refers to drying the precipitate, the precipitate does not contain alkali since it has undergone a washing step twice.
	Mizani does not directly and unambiguously teach that the chitin is dried without a washing step. There is no description of the process in the schematic diagram on page 4 of Mizani. There is no motivation to modify the process of Mizani. Starting from Hung, Baker or Mizani it would not have been obvious to select the recited concentration, nor is there any rational basis to even dry the mixture as required by claim 1 (pages 13-17 of Brief).
Appellants’ arguments have been considered but are not found to be persuasive.
Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988 and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

The instant method is drawn to contact of chitosan with alkali having a particular concentration range. The prior art teaches contact of chitosan with alkali. There is also suggestion to lower the concentration (lower than 0.25M) of alkali in the prior art. At page 20, Hung teaches a range of 12-24eu/g for the level of endotoxin, which leaves it open to test if the endotoxin level can be reduced further. Example 3c starts with chitosan having endotoxin level of 48-96 eu/g, contacts it with 0.25M base, after which the endotoxin level goes down to 12-24 eu/g. This tells the artisan that contact of chitosan with alkali having a lower concentration will reduce the endotoxin level. Even though Hung teaches that the use of 1M alkali is desirable, it does not mean that only 1M alkali should be used. Hung teaches (at page 6, lines 10-12) that the chitosan is contacted with the alkali solution having a pH of greater than 7.0. This is a broader embodiment, which includes the use of an alkali solution having a concentration below 0.25M. Hung’s teaching does suggest that the concentration and time of contact of chitosan with base can be varied (including lowering alkali concentration) and there is also an indication that the endotoxin level may be reduced further.

	Baker teaches that the low endotoxin (LoTox) chitosan includes hydroxide, chloride and sodium, which are all standard processing components and minimal endogenous materials. No organic solvents are present if the process is conducted in aqueous solution. Since the chitosan is ultrapure and maintains its molecular weight integrity no post processing of the product is necessary (page 24, para 0066). Baker also teaches that only minimal and highly controlled post processing can be done, which could motivate one of ordinary skill in the art to avoid any additional steps such as washing on the grounds that they would be difficult and require expensive equipment and highly controlled conditions to avoid introducing endotoxin. According to Baker (para 0066) after washing, unless dried, chitosan will pick up exogenous endotoxin. From Hung’s teaching it is evident that endotoxin level is reduced on contact with alkali. Therefore, instead of washing and then drying the alkali chitosan one of ordinary skill in the art would skip the washing step and dry the alkali chitosan. The artisan would expect the residual alkali on the dried chitosan to prevent the endotoxin level from rising in view of Hung.

	The claims are rendered prima facie obvious by the combined teachings of the prior art. Motivation for reducing the concentration of the alkali and skipping the washing step is also seen in the prior art.
	For the above reasons it is believed that the rejection should be sustained.

Claims 1, 17, 18, 30, 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 2005/034865 A2; cited in IDS of 09/23/14; of record) in view of  Mizani  et al (Proceedings of European Congress of Chemical Engineering, 2007, pages 1-8, of record) and further in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 09/23/14; of record) and Baker et al (WO 2008/063503 A2;of record).
The teachings of Hung, Mizani et al and Baker are set forth above. The cited prior art do not teach the limitations of claims 17, 18, 43 and 44.
Gislason et al teaches a low endotoxin alkali chitosan which has an endotoxin level of <30 EU/g, which is obtained by contacting chitosan with alkali as in Hung’s process (as sodium salt; page 11, Example 1; as in instant claim 1). Gislason et al teaches obtaining a neutral low endotoxin chitosan (page 12, lines 45-49; as in claim 17). Therefore, the low endotoxin chitosan of Hung et al can also be converted into a neutral low endotoxin chitosan as in instant claims 17. Chitosan is a weak base and can form salts with acids (page 1, lines 24-25). This renders obvious a salt via reaction of the low endotoxin chitosan or the derivatives of chitosan with an acid as in claims 17 and 18. The product is spray dried after adding acid (limitation of claim 30). After treatment with alkali the pH of the mixture is adjusted via addition of an acid (see note 8 at lines 43-45 at page 11; limitation of claim 18). The alkali chitosan mixture is mixed with the acid before the drying step (limitation of claim 18). In the footnote at page 11, line 30, Gislason teaches that the ratio of dry matter to alkali can be in the range of 1:3 to 1:100. Even though this ratio is with respect to chitin and alkali, one of ordinary skill in the art will recognize that an optimal ratio in this range for chitosan to alkali can be used in the method of Hung et al to make low endotoxin chitosan with a reasonable expectation of success, since Gislason’s method also results in low endotoxin chitosan (as in claim 1 and claim 43-regarding ratio of chitin/chitosan or derivative to alkali; Gislason deacetylates the alkali chitin further to get low endotoxin chitosan).
Gislason’s process, which uses the same process steps taught by Hung, does not use a surfactant and a phase transfer agent and endotoxin free water. This teaching, in view of Hung’s teaching renders obvious the instant process wherein a washing step, a rinsing step, a surfactant, phase transfer agents and/or endotoxin free water are not used (as in claim 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant process for producing low endotoxin chitosan since an analogous method involving contacting chitosan with a base having a concentration close to the instant range and using the steps recited in the dependent claims for making low endotoxin chitosan are known in the art. A suggestion is also seen in the prior art for using lower concentrations (as in instant claim 1) and adjusting the time of contact.

It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Appellants have traversed the rejection of claims 1, 17, 18, 30, 43 and 44 under 35 USC 103 arguing that:
None of the cited references discloses or suggests a process as required by claim 1. Low concentrations of the alkali solution used in the process is less damaging to the chitosan. In the subsequent process for producing low endotoxin neutral chitosan, its salt or derivative, it has been discovered that using a low concentration of alkali solution in the first stage (i.e., claim 1) results in less acid salt by-product being produced. Less acid salt by-product means that the product resulting from the process (e.g., claim 17) will have improved gelling.
	Hung and Baker teach contacting chitosan solution with a NaOH solution desirably 1.0M, which lies outside the range recited in claim 1. The skilled artisan would not have expected that contacting chitosan with an alkali solution having a concentration of 0.01M to 0.2M NaOH would achieve the results of the claimed invention. Furthermore, it was surprisingly discovered 
	While Hung refers to drying the precipitate, the precipitate does not contain alkali since it has undergone a washing step twice. Similarly, in Gislason, it is taught that the chitin is washed prior to drying (page 11, Example 1).
Mizani does not directly and unambiguously teach that the chitin is dried without a washing step. There is no description of the process in the schematic diagram on page 4 of Mizani. There is no motivation to modify the process of Mizani.	
Starting from any one of Hung, Baker, Mizani or Gislason it would not have been obvious to select the recited concentration, nor is there any rational basis to even dry the mixture as required by claim 1 (pages 23-28 of Brief).
Appellants’ arguments have been considered but are not found to be persuasive.
It is clear from the teachings of Hung that endotoxin level is mainly reduced on contact with alkali. Hung may teach the use of 1.0M alkali. However, Mizani and Baker teach that a high concentration of alkali has a damaging effect on chitosan. Therefore, one of ordinary skill in the art would reduce the concentration of chitosan and adjust the contact time in order to get alkali chitosan, chitin or derivatives having the lowest endotoxin content possible. Suggestion to lower the concentration of alkali is there in the prior art. The use of low alkali concentration will also 
The instant method is drawn to contact of chitosan with alkali having a particular concentration range. The prior art teaches contact of alkali with chitosan. There is also suggestion to lower the concentration (lower than 0.25M) of alkali in the prior art. At page 20 Hung teaches a range of 12-24eu/g for the endotoxin level, which leaves it open to test if the endotoxin level can be reduced further. Example 3c starts with chitosan having endotoxin level of 48-96 eu/g, contacts it with 0.25M base, after which the endotoxin level goes down to 12-24 eu/g. Even though Hung teaches that the use of 1M alkali is desirable, it does not mean that only 1M alkali should be used since lower concentration of alkali also reduces the endotoxin level. Hung teaches (at page 6, lines 10-12) that the chitosan is contacted with the alkali solution having a pH of greater than 7.0. This is a broader embodiment, which includes the use of an alkali solution having a concentration below 0.25M. Hung’s teaching does suggest that the concentration and time of contact of chitosan with base can be varied (including lowering alkali concentration) and there is also an indication that the endotoxin level may be reduced further.
Baker teaches that the integrity of the molecular weight is compromised at higher concentrations of the base (page 15, para 0049). The results disclosed in Table 3 of Baker (pages 18-19) shows that molecular weight reduction is higher at higher concentration of the alkali. This indicates that lower concentration of the base would be less damaging to chitosan as appellant has observed. Therefore, the prior art does contemplate concentrations of the alkali that falls within the claimed range and provides rationale for using less harsh conditions including lower alkali concentration. According to Baker (para 0066) after washing, unless dried, chitosan will 
	Baker teaches that the low endotoxin (LoTox) chitosan includes hydroxide, chloride and sodium, which are all standard processing components and minimal endogenous materials. No organic solvents are present if the process is conducted in aqueous solution. Since the chitosan is ultrapure and maintains its molecular weight integrity no post processing of the product is necessary (page 24, para 0066). Baker also teaches that only minimal and highly controlled post processing can be done, which could motivate one of ordinary skill in the art to avoid any additional steps such as washing on the grounds that they would be difficult and require expensive equipment and highly controlled conditions to avoid introducing endotoxin. From this teaching of Baker, one of ordinary skill in the art will recognize that after the contact of the chitosan with the alkali solution, washing is not necessary as a post-processing step. Since the process is conducted in aqueous solution, there is no need for acetone washing as in Mizani either in view of Baker. In view of these teachings, the artisan would dry the mixture after contact with alkali solution as in claim 1. 
	Gislason, which uses the same process steps taught by Hung, has been cited to show that the instant process wherein a washing step, a rinsing step, a surfactant, phase transfer agents and/or endotoxin free water are not used is rendered obvious.

	For the above reasons it is believed that the rejection should be sustained.

Claims 1, 13, 17, 18, 20, 25, 26, 28, 39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 2005/034865 A2; cited in IDS of 09/23/14; of record) in view of  Mizani  et al (Proceedings of European Congress of Chemical Engineering, 2007, pages 1-8, of record) and further in view of Baker et al (WO 2008/063503 A2; of record) and Partain et al (US 4,946,870; of record).
The teachings of Hung, Mizani et al and Baker are set forth above. The cited prior art do not teach the limitations of claims 13, 17-18, 20, 25, 26, 28, 39 and 41.
Partain teaches the preparation of acid addition salts of chitosan using various organic and inorganic acids (as in claim 20) wherein the acid is mixed with chitosan and the medium used can be water, or alcohol (as in claims 17-18). Antiseptic agents like chlorhexidine (preservative as in claim 13) can also be added to the chitosan since it is used as a delivery agent (col. 5, lines 5-15, 33-48, line 64 through col. 6, line 31; col. 7, line 65 through col. 8, line 10 and col. 8, line 36-37). It would be obvious to add the other acids recited in instant claims 20 and 41 and the other known preservatives as in claim 13 based on the teaching of Partain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to also add other known preservative like silver and zinc ions in the process (as in claim 13), use various organic and inorganic acids, individually or in combination (as in claims 20 and 41), add the acid as a liquor in water and alcohol and the other solvents (as in claim 26). It would be obvious to adjust the ratio of chitosan to the acid liquor as in instant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant process for producing low endotoxin chitosan and its derivatives since an analogous method involving contacting chitosan with an alkali solution having a concentration close to the instant range and using the steps and reagents recited in the instant claims for making low endotoxin chitosan and its derivatives are known in the art. A suggestion is also seen in the prior art for using lower concentrations (as in instant claim 1) and adjusting the time of contact.
	One of ordinary skill in the art would be motivated to use a lower concentration of the base (as instantly claimed) and adjust the time of contact since it is known in the art that alkali can degrade the chitosan and for medical use the chitosan/chitin should have a certain molecular weight range (as taught by Baker). The process also gives chitosan having a very low endotoxin level, which can be converted to acid addition salts (Partain), all of which are useful for various medical applications. One of ordinary skill in the art will prefer to use a process that is well known in the art to give a product with desirable properties.
Appellants have traversed the rejection of claims 1, 13, 17, 18, 20, 25, 26, 28, 39 and 41 under 35 USC 103 arguing that:
None of the cited references discloses or suggests a process as required by claim 1. Low concentrations of the alkali solution used in the process is less damaging to the chitosan. In the subsequent process for producing low endotoxin neutral chitosan, its salt or derivative, it has been discovered that using a low concentration of alkali solution in the first stage (i.e., claim 1) results in less acid salt by-product being produced. Less acid salt by-product means that the product resulting from the process (e.g., claim 17) will have improved gelling.
	Hung and Baker teach contacting chitosan solution with NaOH solution desirably 1.0M, which lies outside the range recited in claim 1. Partain teaches the use of a very high concentration of alkali solution, i.e., 50% NaOH.
The skilled artisan would not have expected that contacting chitosan with an alkali solution having a concentration of 0.01M to 0.2M NaOH would achieve the results of the claimed invention. Furthermore, it was surprisingly discovered by Appellants that mixing the alkali with chitosan, chitin or derivative thereof, as in claim 1, leaving the mixture for less than 12 hours, and then drying the mixture has unexpected benefits. Examples of the benefits are noted in the application as-filed on page 10 (lines 9-12), namely, endotoxin level of the dry mixture does not noticeably increase over time. None of the references provides any teaching regarding drying the mixture as required by claim 1. Baker teaches storing the product as a damp final product (para 0067). Baker also teaches that if drying is needed, it must be in a sterile endotoxin-free process. This is not the case with the claimed invention.
	While Hung refers to drying the precipitate, the precipitate does not contain alkali since it has undergone a washing step twice. 

	Starting from any one of Hung, Baker, Mizani or Partain it would not have been obvious to select the recited concentration, nor is there any rational basis to even dry the mixture as required by claim 1 (pages 23-28 of Brief).
Appellants’ arguments have been considered but are not found to be persuasive.
It is clear from the teachings of Hung that endotoxin level is mainly reduced on contact with alkali. Hung may teach the use of 1.0M alkali. However, Mizani and Baker teach that a high concentration of alkali has a damaging effect on chitosan. Therefore, one of ordinary skill in the art would reduce the concentration of chitosan and adjust the contact time in order to get alkali chitosan, chitin or derivatives having the lowest endotoxin content possible. Suggestion to lower the concentration of alkali is there in the prior art. The use of low alkali concentration will also produce less acid salt by-product. The skilled artisan would have reasonably expected that using an alkali solution having a concentration of 0.01M to 0.2M would achieve favorable results as far as endotoxin level and less acid salt by-products are concerned.
The instant method is drawn to contact of chitosan with alkali having a particular concentration range, which (contact of chitosan with alkali) the prior art teaches. There is also suggestion to lower the concentration (lower than 0.25M) of alkali in the prior art. At page 20 Hung teaches a range of 12-24eu/g for the endotoxin level, which leaves it open to test if the endotoxin level can be reduced further. Example 3c starts with chitosan having endotoxin level of 48-96 eu/g, contacts it with 0.25M base, after which the endotoxin level goes down to 12-24 eu/g. This means that the endotoxin level can be lowered using a lower alkali concentration. can be varied (including lowering of alkali concentration) and there is also an indication that the endotoxin level may be reduced further.
Baker teaches that the integrity of the molecular weight is compromised at higher concentrations of the base (page 15, para 0049). The results disclosed in Table 3 of Baker (pages 18-19) shows that molecular weight reduction is higher at higher concentration of the alkali. This means that the use of lower alkali concentration will be less damaging to chitosan as appellant has observed. Therefore, the prior art does contemplate concentrations of the alkali that falls within the claimed range and provides rationale for using less harsh conditions including lower alkali concentration for reducing endotoxin level. According to Baker (para 0066) after washing, unless dried, chitosan will pick up exogenous endotoxin. From Hung’s teaching, it is evident that endotoxin level is reduced on contact with alkali. Therefore, instead of washing and then drying the alkali chitosan one of ordinary skill in the art would skip the washing step and dry the alkali chitosan. The artisan would expect the residual alkali on the dried chitosan to prevent the endotoxin level from rising in view of Hung.
	From these teachings of the prior art the artisan will recognize that there is suggestion to use alkali having a concentration range lower than 0.25M and also extend the contact time to obtain low endotoxin chitosan as instantly claimed. 
 From this teaching of Baker, one of ordinary skill in the art will recognize that after the contact of the chitosan with the alkali solution, washing is not necessary as a post-processing step. Since the process is conducted in aqueous solution, there is no need for acetone washing as in Mizani either in view of Baker. In view of these teachings, the artisan would dry the mixture after contact with alkali solution as in claim 1. 
Partain is cited for teaching the preparation of acid addition salts of chitosan using various organic and inorganic acids (as in claim 20), wherein the acid is mixed with chitosan and the medium used can be water, or alcohol (as in claims 17-18) and the use of antiseptic agents like chlorhexidine. Partain’s teaching of the use of 50% NaOH will not dissuade the artisan from using a low concentration of alkali since the teachings of Hung and Baker provide suggestion and motivation to use a lower concentration of alkali solution and avoid washing.
	The instant claims are rendered prima facie obvious by the combined teachings of the prior art. Motivation for reducing the concentration of the alkali is also seen in the prior art.
	For the above reasons it is believed that the rejection should be sustained.

s 1, 3, 6, 9-10, 13, 17-18, 20, 25-26, 28, 30 and 39-45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8, 11-12, 15, 20-21, 23, 28-29, 31, 33 and 43-54 of copending Application No. 14/387,331 ('331), as being unpatentable over claims 1, 3, 7, 10-12, 14, 18, 19, 21, 26, 27, 29, 31 and 41-45 of copending Application No. 14/894,465 (‘465), as being unpatentable over claims 25-27 and 30 of copending application No. 14/894,475 (‘475) and as being unpatentable over claims 28-32 of copending Application No. 14/894,478 (‘478) and as being unpatentable over claim 18 of copending Application No. 15/052,016 (‘016) in view of Hung et al (WO 2005/034865 A2; of record) and further in view of Mizani  et al (Proceedings of European Congress of Chemical Engineering, 2007, pages 1-8, of record), Gislason et al (WO 2006/134614 A1; cited in IDS of 11/27/15), Partain et al (US 4,946,870; of record) and Baker et al (WO 2008/063503 A2; of record). Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
The instant Claims are drawn to a process for making a low endotoxin alkali chitosan, chitin or a derivative thereof via contacting chitosan, chitin or a derivative with an alkali solution and leaving the mixture for a period of less than 12 hours. 
The co-pending claims are drawn to a process for making chitosan compositions via the same method of contact with alkali and /or acid.
The co-pending claims differ from the instant claims in that the instant claims are drawn to a process wherein the contact time of the chitosan with the alkali is less than12 hours and can also be less than 10 hours and the ratio of the chitin/chitosan or derivative thereof to the alkali solution is from 1:10 to 10:1 whereas in the copending claims the contact time can be more or less than that recited in the instant claims.

  In the instant case, the co-pending claims teach performing each of the steps and the reagents and other process parameters applicant claims.  Although the co-pending claims recite a different contact time period for the chitosan with the alkali, one of ordinary skill in the art would have a reasonable expectation of success that the instant process would also produce alkali chitosan, chitin or a derivative thereof having low endotoxin levels based on the teachings of the prior art.  The use of known process steps and reagents to effect the same type of modifications in chitin chitosan taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general process has been shown to be old, the burden is on the applicant to present reason or authority for believing that adjusting the contact time of the chitosan with the alkali, and adjusting the concentration of the alkali, would affect the basic reaction and alter the nature of the product and thus the unobviousness of the process.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Appellants have traversed the rejection under non-statutory obviousness-type double patenting arguing that:
	In light of their above comments the instant claims are patentably distinct from the ‘331, ‘465, ‘475, ‘478 and ‘016 applications in view of Hung and further in view of Mizani, Gislason, Partain and Baker. Should the Board disagree, it is respectfully requested that this rejection be 

Appellants’ arguments have been considered but are not found to be persuasive.
For the reasons given above by the Examiner, which also apply here, the instant claims are not patentably distinct over the claims of the copending applications. For these reasons, it is believed that the double patenting rejection should be sustained.

	Respectfully submitted,
	/GANAPATHY KRISHNAN/
Primary Examiner, Art Unit 1623

Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.